DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first perch actuator indirectly driven by the first hydraulic device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9,20-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 the limitation of “the first perch actuator indirectly driven by the first hydraulic device” was not found in the specification.
This problem also exists on the last line of claim 20.
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 13- is/are rejected under 35 U.S.C. 102a1 as being anticipated by Katzourakis et al.
10,814,690.
Regarding claim 13, as broadly claimed, Katzourakis et al. shows in figure 7:
A passive multi-source hydraulic intensifier 234 or 534, comprising:
a housing including a first, second, and third mutually sealed variable volume chambers
764,768,766 wherein each chamber is at least partially filled with a fluid at a first, second, and
third pressure respectively (even if they are equal);
a “multi-surface” piston assembly 760 having a first surface exposed to the first pressure 766, a second piston 758 having a third surface exposed to the third pressure 764, wherein the first piston 760 and second piston 758 are attached to opposite ends of an intervening rod (not labeled but clearly shown) and wherein the pressures within the chambers can be said to be a function of the pressures in the other chambers in at least one mode of operation.  Note incoming pressure lines 246,250.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1,6,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carabelli et al.
U.S. 2008/0257626 in view of Serbu 9,068,616..
Regarding claim 1 Carabelli et al. shows in figure 2b a first hydraulic actuator assembly that
includes a first primary hydraulic actuator directly driven by a first hydraulic device 4,24, wherein the
first primary hydraulic actuator includes a first compression volume and a first extension
volume—inherent due to the two connection lines from the pump 4 or 24.
Lacking in Carabelli et al. is a specific showing of the first perch actuator. Note the springs at
3,23.
The reference to Serbu shows a perch actuator assembly, as per applicant’s claim, in at least figures 3A,3B.  The first perch actuator is considered to be the assembly at 36,110,116,114 and 60.  The first primary hydraulic actuator is the internal assembly at 46 comprising the upper and lower chambers separated by the piston 52.
As described at the bottom of col 19 over to col 20 Serbu states:
Therefore, in summary and described with reference to FIGS. 3A and 3B, the working piston 52 may alternately cycle towards and away from the wheel 22 (FIG. 1) along the central longitudinal axis 38 as the wheel 22 translates the body 20 (FIG. 1) across the surface 18 (FIG. 1) to thereby raise or lower the seat 60 and the body 20 with respect to the wheel 22. As such, the suspension system 16 may be self-powered and may harness kinetic and potential energy otherwise dissipated by the damper 34 and the hydraulic fluid 54 to actuate the jack assembly 36. That is, jounce and rebound travel of the working piston 52 as the wheel 22 translates across an uneven portion 32 (FIG. 1) of the surface 18 may provide energy for raising the seat 60 and the body 20 with respect to the wheel 22, and stored potential energy of the body 20 of the vehicle 14 may provide energy for lowering the seat 60 and the body 20 with respect to the wheel 22. Consequently, the suspension system 16 is economical and may provide self-powered control of the ride height 302 (FIGS. 11-13) of the body 20 (FIG. 1) with respect to the surface 18 (FIG. 1)
	Therefore the first perch actuator assembly 36,110,116,114,60 may be indirectly driven via the ‘first hydraulic device’  at 4,24 i.e. as the piston 52 is moved as it is driven by the pump assembly 4,24 in Carabelli.
 	Since Carabelli is not specific as to the type of shock absorber assembly required at 2 (only
showing one schematically) one having ordinary skill in the art at the time the invention was
effectively filed would have found it obvious to have used/substituted a hydraulic actuator
assembly shown by Serbu in figure 3 at 1 for the shock absorber assembly at 2 in Carabelli. Such
a substitution would merely amount to the replacement of one well known type of shock
absorber for another simply dependent upon the specific vehicle application (i.e. type of
control) of the suspension assembly.
Regarding claim 6 note the second actuator arrangement on the right side of figure 2b in Carabelli.
Regarding claims 8,9 these limitations are considered to be met.
Claim s 20- 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Six et al. 10,434,835.
Regarding claims 20-22 Six shows a suspension system similar in both purpose and structure to that of applicant’s. Note the various optional arrangement of the ‘electro-hydraulic power pack’ i.e.
pump-motor-accumulator arrangements in the several different embodiments.  See the various combinations outlined in Tables A and B in column 8. 
Also, Six states in col 10 around lines 46-56 that various other implementations than that shown in figures 5-10 may be employed dependent upon such well known engineering considerations as force
generation, packaging constraints, increased efficiency and power constraints—i.e. specific
vehicle and/ or specific vehicle application of the suspension system.
One having ordinary skill in the before the time the invention was effectively filed would have
found it obvious to have arranged the electro-hydraulic power pack arrangement of Six to that
of applicant’s, as broadly claimed, for the reason above, as such a modification would merely
amount to an obvious alternative equivalent structural arrangement to that described
by/allowed for by Six.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 2-5,7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



6/14/22